Name: Commission Directive 1999/84/EC of 20 October 1999 amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: agricultural policy;  environmental policy;  natural and applied sciences;  agricultural activity
 Date Published: 1999-10-23

 Avis juridique important|31999L0084Commission Directive 1999/84/EC of 20 October 1999 amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the Community Official Journal L 273 , 23/10/1999 P. 0011 - 0011COMMISSION DIRECTIVE 1999/84/ECof 20 October 1999amending Directive 92/76/EEC recognising protected zones exposed to particular plant health risks in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as amended by Commission Directive 1999/53/EC(2) and in particular the first subparagraph of Article 2(1)(h) thereof,Having regard to Commission Directive 92/76/EEC of 6 October 1992 recognising protected zones exposed to particular plant health risks in the Community(3), as last amended by Directive 98/100/EC(4),(1) Whereas under Directive 92/76/EEC, as amended, the United Kingdom was provisionally recognised as a "protected zone" in respect of beet necrotic yellow vein virus for a period expiring on 1 November 1999;(2) Whereas, from information supplied by the United Kingdom and from the information gathered by the Food and Veterinary Office during a mission carried out in 1999 it appears that the provisional recognition of the protected zone for the United Kingdom in respect of beet necrotic yellow vein virus should be extended for a further limited period to enable the responsible official bodies of the United Kingdom to complete the information on the distribution of beet necrotic yellow vein virus and to complete their efforts for the eradication of this harmful organism in the East Anglian area of the United Kingdom;(3) Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1The date of "1 November 1999" referred to in the first subparagraph of Article 1 of Directive 92/76/EEC is hereby replaced by "1 November 2001".Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 November 1999. They shall immediately inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 20 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 142, 5.6.1999, p. 29.(3) OJ L 305, 21.10.1992, p. 12.(4) OJ L 351, 29.12.1998, p. 35.